Title: To Benjamin Franklin from the Massachusetts Board of War, 8 May 1778
From: Massachusetts Board of War
To: Franklin, Benjamin


Sir.
War Office. Boston 8 May 1778.
We are honord with yours of the 17th February and made happy in being acquainted by it of the Alliance lately formed between his most Christian Majesty and the united States of America, in which, considering our Scituation, that young Monarch hath evidenced a dignity of Mind, which will be of more lasting honor than can be conferrd by a Crown. Justice holds the Scail of Nations and the Beam kicks up with Britain. France has seizd the happy moment and perhaps by her new ally may lay a foundation, at least, to prevent Brittain longer ruling the World, as she has too long done by her Fleets.
Your heart (great or) good Sir, no doubt longs to hear of the Firmness of your American Friends. Congress we think hath discovered it by a late Resolve, occasiond by the insidious Bill of Lord North, once read in the British house of Commons, in a Manner that must do them great honor with the impartial world; especially considering they knew not but that they stood alone to struggle with the whole force of a powerfull enemy: at such a time they nobly dared to speak the sentiments of their hearts and the language of America. The World by this must be convinced that honorable Body are bottom’d on right principles; and Heaven we believe, to give the Opportunity, prevented Mr. Dean’s earlyer Arrival, but brought him finally just as his Intelligence was needed.
The dispensations of Providence, thro the whole of this unnatural and cruel War, hath been truly astonishing. When we have been brought low, God hath helped us. These young rising States seem designed by Nature as a happy Assylum for the poor and oppressed of every Nation, as their 13 united States are blessd with all the fruitfull Climates of our Globe, and here all her various productions, the exoticks, may find a Mother’s bed. Many Waste Places yet remain, and what compleats the Blessing to the poor and oppresed is a long remove from the land where Tyranny and Oppression reign.
7th. This day by Letters received from our Friends Mess. Guardaqui of Bilboa dated the 2 April we are advised of the honor conferred on you in being received by his M.C.M. Embassador from these American States; on which we most sincerely congratulate your Excellency, rejoice with our Country in general and this State and Town in particular. God Almighty make you a Minister for good! 
The same Letter informs us of the hasty, impolite removal of Lord Stormont from Paris, and the arrival of the Duke de Noilles in that City. Poor Brittain seems left to be her own Exec[utione]r. By a War in Europe, which seems inevitable America we hope will have, at least, a rest sufficient to acquire Fresh Vigor. We are, may it please Your Excellency, your Excellencys most Obedient humble Servants.
His Excelly B. Franklin Esqr.
